Conviction is for selling intoxicating liquor in Cherokee County, Texas, which county is by proper averments alleged to be dry territory; punishment being a fine of $150.00 and ten days in jail.
The precise question is presented in the present record as in Sam Watson v. State, No. 19578, this day decided [page 632 of this volume], with reference to the certificate of the county judge as to publication of the order declaring the result of the local option election in Cherokee County.
The reasons which demanded a reversal in Watson's case call for the same order here.
The judgment is reversed and the cause remanded.